Dismissed and Memorandum Opinion filed May 17, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00340-CR
                                     ____________

                               MOISES LANZA, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 176th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1261584


                           MEMORANDUM OPINION

       Appellant entered a plea of nolo contendere to bodily injury to a child under fifteen.
In accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on March 6, 2012, to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s certification. See
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeal.


                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                             2